Citation Nr: 1735716	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for memory loss, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim for a digestive disability, to include as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received to reopen a claim for an eye disability, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim for shingles, to include as due to an undiagnosed illness.

6.  Whether new and material evidence has been received to reopen a claim for coronary artery disability, to include as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a claim for diabetes mellitus, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956, September 1959 to March 1962, March 1962 to March 1965, and from October 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The RO has acknowledged and verified the Veteran's military service from February 1954 to February 1956, September 1959 to March 1962, and from October 1990 to May 1991.  However, the file demonstrates that the RO recently obtained a DD 214 for an additional period of service from March 1962 to March 1965.  This period of service has not been acknowledged or discussed and there is no evidence that any service treatment records associated with this period of service have been requested or obtained.  As this evidence could be relevant to the Veteran's claim, including the claims based upon herbicide exposure, this development must be completed before the claim can be properly adjudicated.  

In addition, the RO obtained relevant records from the Social Security Administration as well as service treatment records following the last adjudication of the claim in an October 2013 statement of the case (SOC).  

Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the Agency of Original Jurisdiction (AOJ)/RO for initial review.  38 C.F.R. § 20.1304 (c) (2016).  

One exception is when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Additionally, recent legislation created another exception for cases where the substantive appeal was filed on or after February 2, 2013, which is the case in this appeal.  Specifically, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 mandated that evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested.  

Here, following the last adjudication of the claim in an October 2013 SOC, VA added relevant records to the claims file without issuing a supplemental statement of the case (SSOC) or rating decision.  Neither the Veteran nor his representative has waived the right to have the AOJ/RO initially review it.  The Board cannot allow in full the benefit sought by him at this time.  Moreover, the exception under the Camp Lejeune Families Act is not applicable here because the Board has interpreted this provision to only apply in cases where the Veteran or his or her representative has submitted additional evidence.  It does not apply to situations like the one at hand where VA obtains additional evidence that has not been reviewed by the AOJ.

Upon remand, the AOJ/RO must perform an initial review of the aforementioned additional pertinent evidence as well as any other procured or submitted evidence on remand and another SSOC must be issued by the AOJ/RO if this benefit remains denied in whole or in part.  38 C.F.R. § 19.31 (b)(1) (2016).  If it is granted in whole or in part, a rating decision must be issued by the AOJ/RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify all periods of the Veteran's service, including all periods of active duty, ACDUTRA, and INACDUTRA, including the period of service from March 1962 to March 1965.

2.  Obtain service treatment records for all periods of active duty, ACDUTRA, and INACDUTRA, including the period of service from March 1962 to March 1965.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained since the October 2013 statement of the case.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




